—In an action pursuant to RPAPL article 15 to determine claims to real property, the defendants third-party plaintiffs appeal from an order of the Supreme Court, Richmond County (Ponterio, J.), dated July 16, 1999, which granted the motion of the third-party defendant Ridge Abstract Corp., to dismiss the amended third-party complaint insofar as asserted against it as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the cause of action interposed against the third-party defendant Ridge Abstract Corp., whether characterized as being based on negligence or implied indemnification, was barred by the relevant Statutes of Limitation (see, CPLR 213 [2]; 214 [5]; Green Point Sav. Bank v Dan’s Supreme Supermarket, 199 AD2d 304; see also, Cecala v Title Guar. Co., 45 Mise 2d 986; Hansen v City of New York, 43 Misc 2d 1048). Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.